         Case 1:20-cv-05441-KPF Document 66 Filed 08/04/20 Page 1 of 2

                                                                DLA Piper LLP (US)
                                                                1251 Avenue of the Americas
                                                                27th Floor
                                                                New York, New York 10020-1104
                                                                www.dlapiper.com

                                                                Anthony Paul Coles
                                                                T (212) 335-4844
                                                                E anthony.coles@us.dlapiper.com



August 4, 2020


Hon. Katherine Polk Failla
United States District Court, Southern District of New York
40 Foley Square
New York, NY 10007

Re:    Uniformed Fire Officers Association, et al. v. Bill de Blasio, et al.
       No. 20-cv-05441 (KPF) (RWL)

Dear Judge Failla:

        On behalf of Plaintiffs (the “Unions”), we write asking for the Court’s attention and
further order on two discovery issues. We have met and conferred with counsel for Defendants
by letter and email on these issues, but have not been able to reach agreement. The Court
previously ordered discovery to be completed by August 7, so these issues are of some urgency.

        1.      Document Requests Nos. 5 and 6. On July 28, the Court ordered Defendants to
produce the documents sought by the Unions’ document requests Nos. 5 and 6. On July 30,
Defendants asked the Court to reconsider and withdraw the order requiring them to produce
documents covered by requests Nos. 5 and 6 (ECF No. 60, Ex. 1 below). On July 31 the Unions
opposed Defendants’ request, and also proposed as a compromise a stipulation designed to
provide some of the information requested (ECF No. 63, Ex. 2 below). Today, August 4,
Defendants confirmed that they “do not agree to enter into the stipulation Plaintiffs proposed in
their July 31, 2020 letter to the Court, annexed as Exhibit A. See ECF No. 63.” (Ex. 3 below.)
The Unions therefore request that the Court deny Defendants’ request for reconsideration and
direct Defendants to produce immediately on a rolling basis the documents sought by document
requests Nos. 5 and 6. The reasons have already been fully presented to the Court in the Unions’
July 31 letter responding to Defendants’ July 30 letter. (See Exs. 2 and 1.)

        2.     Defendants’ failure to produce any documents, including those Defendants
produced to NYCLU almost three weeks ago. The Court ordered expedited discovery in this
case two weeks ago on Wednesday, July 22, 2020 (Tr. 83:16-25), and ordered further discovery
on July 28, 2020. But Defendants have not yet produced any documents to the Unions.
Defendants have also not said when they will produce any documents, or when they will provide
the declarations the Court ordered them to provide on discovery issues. Defendants’ failure to
provide any discovery is not consistent with the Court’s orders.
         Case 1:20-cv-05441-KPF Document 66 Filed 08/04/20 Page 2 of 2




Hon. Katherine Polk Failla
August 4, 2020
Page Two


        It is also not consistent with the demonstrated ability of the City and the CCRB to
provide information at extraordinary speed to NYCLU. NYCLU received records on 81,000
officers some two business days after NYCLU requested them. But although the Defendants
have had for weeks the same ready-at-hand means of producing those same documents to the
Unions in compliance with this Court’s order, the Defendants have failed to do so.

       The Defendants’ refusal to provide ordered discovery has already prejudiced the Unions
in preparing for the Rule 30(b)(6) depositions ordered by the Court, and continues to prejudice
the Unions in preparing for both those depositions and for the preliminary injunction hearing.

       The Unions therefore ask the Court to order immediate production of the records
provided weeks ago to NYCLU, as well as the other expedited discovery ordered by the Court,
including production of the documents sought by Defendants’ requests Nos. 5 and 6.

                                            Very truly yours,



                                            Anthony Paul Coles


rm

cc:    All Counsel of Record (via ECF)
       failla_NYSDChambers@nysd.uscourts.gov
